 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11       CHESTER RAY WISEMAN,                                 Case No. 1:17-cv-01166-AWI-JLT (PC)

12                           Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                                              PREMATURE PETITION FOR WRIT OF
13             v.                                             HABEAS CORPUS AD TESTIFICANDUM

14       GONZALEZ, et al.,                                    (Doc. 29)

15                           Defendants.

16

17            Plaintiff filed a petition requesting that an inmate witness be required to appear before the
18   Court to corroborate the allegations he has made in this action. (Doc. 29.) However, there is

19   nothing currently pending before the Court for which any testimony is required. The order which

20   opened discovery recently issued in this action, (see Doc. 27), and the parties should be engaging

21   in discovery thereunder. Witnesses will be compelled to appear upon a showing of knowledge of

22   the events at issue in this action if/when an event occurs that requires testimony.1

23   ///

24   ///

25   ///

26   ///

27   1
      In the most cases, witnesses are not necessary until trial. If/when trial is scheduled, the Court will provide the
28   plaintiff the requirements and instructions for seeking the attendance of witnesses for trial.



                                                                 1
 1          Accordingly, the Court ORDERS that Plaintiff’s petition for writ of habeas corpus ad
 2   testificandum, filed October 3, 2018 (Doc. 29), is DENIED as premature.
 3

 4   IT IS SO ORDERED.

 5      Dated:    October 9, 2018                           /s/ Jennifer L. Thurston
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    2
